Per Curiam.

The trial court’s finding that the defendant breached its agreement is amply supported by the evidence. Although the plaintiff adduced no evidence of any actual damage resulting from the breach, he was entitled to an award of nominal damages. A reversal is required since the failure to award such damages necessarily influenced the question of costs. (National Cash, Register Co. v. Schmidt, 48 App. Div. 472; Schwartz v. Stoker, N. Y. L. J., Dec. 12, 1949, p. 1605, col. 2).
The judgment should be unanimously reversed on the law and facts, with $10 costs to the plaintiff and judgment directed in favor of the plaintiff for six cents nominal damages, with appropriate costs in the court below.
Concur — Di Giovanna, Benjamin and Daly, JJ.
Judgment reversed, etc.